              Case 4:20-cv-05893-PJH Document 1 Filed 08/21/20 Page 1 of 9




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Tom E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
     Phone: 323-306-4234
 6
     Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
 8   abacon@ toddflaw.com
     mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
10   Attorneys for Plaintiff

11                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
12
13   ABANTE ROOTER AND PLUMBING)                   Case No.
14   INC and TERRY FABRICANT,                 )
     individually and on behalf of all others )    CLASS ACTION
15   similarly situated,                      )
16                                            )    COMPLAINT FOR VIOLATIONS
     Plaintiffs,                              )    OF:
17
                                              )
18          vs.                               )       1.      NEGLIGENT VIOLATIONS
                                                              OF THE TELEPHONE
19                                            )               CONSUMER PROTECTION
     CHAMPION SOLUTIONS, INC. dba )                           ACT [47 U.S.C. §227(b)]
20   FUNDALL CAPITAL; and DOES 1              )       2.      WILLFUL VIOLATIONS
                                                              OF THE TELEPHONE
21   through 10, inclusive, and each of them, )               CONSUMER PROTECTION
                                              )               ACT [47 U.S.C. §227(b)]
22
     Defendant(s).                            )
23                                            )    DEMAND FOR JURY TRIAL
24
25         Plaintiffs ABANTE ROOTER AND PLUMBING INC and TERRY
26   FABRICANT (“Plaintiffs”), individually and on behalf of all others similarly
27   situated, alleges the following upon information and belief based upon personal
28   knowledge:


                                CLASS ACTION COMPLAINT
                                             -1-
                Case 4:20-cv-05893-PJH Document 1 Filed 08/21/20 Page 2 of 9




 1                                 NATURE OF THE CASE
 2         1.        Plaintiffs bring this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of CHAMPION SOLUTIONS, INC. dba
 5   FUNDALL CAPITAL (“Defendant”), in negligently, knowingly, and/or willfully
 6   contacting Plaintiffs on Plaintiffs’ cellular telephone in violation of the Telephone
 7   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
 8   regulations, thereby invading Plaintiffs’ privacy and causing them to incur
 9   unnecessary and unwanted expenses.
10                                JURISDICTION & VENUE
11         2.        Jurisdiction is proper under 28 U.S.C. § 1331 because this action arises
12   under a Federal Question, namely the Telephone Consumer Protection Act, 47
13   U.S.C. § 227, et seq.. Plaintiffs also seek up to $1,500.00 in damages for each call
14   in violation of the TCPA, which, when aggregated among a proposed class in the
15   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
16   Therefore, both federal question jurisdiction and the damages threshold under the
17   Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
18   jurisdiction.
19         3.        Venue is proper in the United States District Court for the Northern
20   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do
21   business within the State of California and at least one of the named Plaintiffs
22   resides within the county of Alameda.
23                                          PARTIES
24         4.        Plaintiff ABANTE ROOTER AND PLUMBING INC (“Plaintiff
25   ABANTE”), is a corporation of the State of California, whose principal place of
26   business is in the county of Alameda and is a “person” as defined by 47 U.S.C. §
27   153 (39).
28         5.        Plaintiff, TERRY FABRICANT (“Plaintiff FABRICANT”), is a


                                   CLASS ACTION COMPLAINT
                                                -2-
                Case 4:20-cv-05893-PJH Document 1 Filed 08/21/20 Page 3 of 9




 1   natural person residing in Los Angeles, California and is a “person” as defined by
 2   47 U.S.C. § 153 (39).
 3         6.      Defendant, CHAMPION SOLUTIONS, INC. dba FUNDALL
 4   CAPITAL (“Defendant”), is a small business loan company, and is a “person” as
 5   defined by 47 U.S.C. § 153 (39).
 6         7.      The above named Defendant, and its subsidiaries and agents, are
 7   collectively referred to as “Defendants.” The true names and capacities of the
 8   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 9   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
10   names. Each of the Defendants designated herein as a DOE is legally responsible
11   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
12   the Complaint to reflect the true names and capacities of the DOE Defendants when
13   such identities become known.
14         8.      Plaintiffs are informed and believe that at all relevant times, each and
15   every Defendant was acting as an agent and/or employee of each of the other
16   Defendants and was acting within the course and scope of said agency and/or
17   employment with the full knowledge and consent of each of the other Defendants.
18   Plaintiffs are informed and believe that each of the acts and/or omissions
19   complained of herein was made known to, and ratified by, each of the other
20   Defendants.
21                              FACTUAL ALLEGATIONS
22         9.      Beginning in or around October of 2019, Defendants contacted
23   Plaintiffs on Plaintiffs’ cellular telephone numbers ending in -6147, -3803, and -
24   1083 in an attempt to solicit Plaintiffs to purchase Defendants’ services.
25         10.     Defendants used an “automatic telephone dialing system” as defined
26   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiffs seeking to solicit its services.
27         11.     Defendants contacted or attempted to contact Plaintiffs from
28   telephone numbers confirmed to belong to Defendants, including without


                                  CLASS ACTION COMPLAINT
                                                -3-
              Case 4:20-cv-05893-PJH Document 1 Filed 08/21/20 Page 4 of 9




 1   limitation (561) 277-0868, (813) 445-9438, (516) 530-2588, and (954) 654-2418.
 2         12.    Defendants’ calls constituted calls that were not for emergency
 3   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 4         13.    Defendants’ calls were placed to telephone number assigned to a
 5   cellular telephone service for which Plaintiffs incurs a charge for incoming calls
 6   pursuant to 47 U.S.C. § 227(b)(1).
 7         14.    During all relevant times, Defendants did not possess Plaintiffs’ “prior
 8   express consent” to receive calls using an automatic telephone dialing system or an
 9   artificial or prerecorded voice on their cellular telephone pursuant to 47 U.S.C. §
10   227(b)(1)(A).
11         15.    Defendants placed multiple calls soliciting its business to Plaintiffs on
12   their cellular telephone ending in -6147, -3803, and -1083 beginning in or around
13   October 23, 2019 and continuing through November of 2019.
14         16.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
15   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
16         17.    Plaintiffs received numerous solicitation calls from Defendants within
17   a 12-month period.
18         18.    Upon information and belief, and based on Plaintiffs’ experiences of
19   being called by Defendants despite having no prior relation to Plaintiffs
20   whatsoever, and at all relevant times, Defendants failed to establish and implement
21   reasonable practices and procedures to effectively prevent telephone solicitations
22   in violation of the regulations prescribed under 47 U.S.C. § 227(c)(5).
23                               CLASS ALLEGATIONS
24         19.    Plaintiffs bring this action individually and on behalf of all others
25   similarly situated, as a member of the proposed class (hereinafter, “The Class”),
26   defined as follows:
27
28                All persons within the United States who received any


                                CLASS ACTION COMPLAINT
                                              -4-
              Case 4:20-cv-05893-PJH Document 1 Filed 08/21/20 Page 5 of 9




 1                solicitation/telemarketing   telephone   calls    from
                  Defendant to said person’s cellular telephone made
 2                through the use of any automatic telephone dialing
 3                system or an artificial or prerecorded voice and such
                  person had not previously consented to receiving such
 4
                  calls within the four years prior to the filing of this
 5                Complaint
 6
           20.    Plaintiffs represent, and are members of, The Class, consisting of all
 7
     persons within the United States who received any solicitation/telemarketing
 8
     telephone calls from Defendants to said person’s cellular telephone made through
 9
     the use of any automatic telephone dialing system or an artificial or prerecorded
10
     voice and such person had not previously not provided their cellular telephone
11
     number to Defendants within the four years prior to the filing of this Complaint.
12
           21.    Defendants, its employees and agents are excluded from The Class.
13
     Plaintiffs do not know the number of members in The Class, but believe the Class’s
14
     members number in the thousands, if not more. Thus, this matter should be
15
     certified as a Class Action to assist in the expeditious litigation of the matter.
16
           22.    The Class is so numerous that the individual joinder of all of its
17
     members is impractical. While the exact number and identities of The Class
18
     members are unknown to Plaintiffs at this time and can only be ascertained through
19
     appropriate discovery, Plaintiffs are informed and believe and thereon allege that
20
     The Class includes thousands of members.           Plaintiffs allege that The Class
21
     members may be ascertained by the records maintained by Defendants.
22
           23.    Plaintiffs and members of The Class were harmed by the acts of
23
     Defendants in at least the following ways: Defendants illegally contacted Plaintiffs
24
     and The Class members via their cellular telephones thereby causing Plaintiffs and
25
     The Class members to incur certain charges or reduced telephone time for which
26
     Plaintiff and The Class members had previously paid by having to retrieve or
27
     administer messages left by Defendants during those illegal calls, and invading the
28



                                 CLASS ACTION COMPLAINT
                                               -5-
              Case 4:20-cv-05893-PJH Document 1 Filed 08/21/20 Page 6 of 9




 1   privacy of said Plaintiffs and The Class members.
 2         24.    Common questions of fact and law exist as to all members of The
 3   Class which predominate over any questions affecting only individual members of
 4   The Class. These common legal and factual questions, which do not vary between
 5   Class members, and which may be determined without reference to the individual
 6   circumstances of any Class members, include, but are not limited to, the following:
 7                a.     Whether, within the four years prior to the filing of this
 8                       Complaint, Defendants made any telemarketing/solicitation
 9                       call (other than a call made for emergency purposes or made
10                       with the prior express consent of the called party) to a Class
11                       member using any automatic telephone dialing system or any
12                       artificial or prerecorded voice to any telephone number
13                       assigned to a cellular telephone service;
14                b.     Whether Plaintiffs and The Class members were damaged
15                       thereby, and the extent of damages for such violation; and
16                c.     Whether Defendants should be enjoined from engaging in such
17                       conduct in the future.
18         25.    As persons that received numerous telemarketing/solicitation calls
19   from Defendants using an automatic telephone dialing system or an artificial or
20   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting
21   claims that are typical of The Class.
22         26.    Plaintiffs will fairly and adequately protect the interests of the
23   members of The Class. Plaintiffs have retained attorneys experienced in the
24   prosecution of class actions.
25         27.    A class action is superior to other available methods of fair and
26   efficient adjudication of this controversy, since individual litigation of the claims
27   of all Class members is impracticable. Even if every Class’s member could afford
28   individual litigation, the court system could not. It would be unduly burdensome


                                 CLASS ACTION COMPLAINT
                                              -6-
              Case 4:20-cv-05893-PJH Document 1 Filed 08/21/20 Page 7 of 9




 1   to the courts in which individual litigation of numerous issues would proceed.
 2   Individualized litigation would also present the potential for varying, inconsistent,
 3   or contradictory judgments and would magnify the delay and expense to all parties
 4   and to the court system resulting from multiple trials of the same complex factual
 5   issues. By contrast, the conduct of this action as a class action presents fewer
 6   management difficulties, conserves the resources of the parties and of the court
 7   system, and protects the rights of each Class member.
 8         28.    The prosecution of separate actions by individual Class members
 9   would create a risk of adjudications with respect to them that would, as a practical
10   matter, be dispositive of the interests of the other Class members not parties to such
11   adjudications or that would substantially impair or impede the ability of such non-
12   party Class members to protect their interests.
13         29.    Defendants have acted or refused to act in respects generally
14   applicable to The Class, thereby making appropriate final and injunctive relief with
15   regard to the members of the Classes as a whole.
16                             FIRST CAUSE OF ACTION
17          Negligent Violations of the Telephone Consumer Protection Act
18                                   47 U.S.C. §227(b).
19                                 On Behalf of The Class
20         30.    Plaintiffs repeat and incorporate by reference into this cause of action
21   the allegations set forth above at Paragraphs 1-29.
22         31.    The foregoing acts and omissions of Defendants constitute numerous
23   and multiple negligent violations of the TCPA, including but not limited to each
24   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
25   47 U.S.C. § 227 (b)(1)(A).
26         32.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
27   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
28   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).


                                  CLASS ACTION COMPLAINT
                                              -7-
              Case 4:20-cv-05893-PJH Document 1 Filed 08/21/20 Page 8 of 9




 1         33.    Plaintiffs and The Class members are also entitled to and seek
 2   injunctive relief prohibiting such conduct in the future.
 3                           SECOND CAUSE OF ACTION
 4    Knowing and/or Willful Violations of the Telephone Consumer Protection
 5                                           Act
 6                                   47 U.S.C. §227(b)
 7                                On Behalf of The Class
 8         34.    Plaintiffs repeat and incorporate by reference into this cause of action
 9   the allegations set forth above at Paragraphs 1-29.
10         35.    The foregoing acts and omissions of Defendants constitute numerous
11   and multiple knowing and/or willful violations of the TCPA, including but not
12   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
13   and in particular 47 U.S.C. § 227 (b)(1)(A).
14         36.    As a result of Defendants’ knowing and/or willful violations of 47
15   U.S.C. § 227(b), Plaintiffs and The Class members are entitled an award of
16   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
17   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
18         37.    Plaintiffs and the Class members are also entitled to and seek
19   injunctive relief prohibiting such conduct in the future.
20                                PRAYER FOR RELIEF
21   WHEREFORE, Plaintiffs request judgment against Defendants for the following:
22                             FIRST CAUSE OF ACTION
23          Negligent Violations of the Telephone Consumer Protection Act
24                                   47 U.S.C. §227(b)
25               • As a result of Defendants’ negligent violations of 47 U.S.C.
26                §227(b)(1), Plaintiffs and The Class members are entitled to and
27                request $500 in statutory damages, for each and every violation,
28                pursuant to 47 U.S.C. 227(b)(3)(B).


                                 CLASS ACTION COMPLAINT
                                              -8-
              Case 4:20-cv-05893-PJH Document 1 Filed 08/21/20 Page 9 of 9




 1               • Any and all other relief that the Court deems just and proper.
 2
 3                           SECOND CAUSE OF ACTION
 4    Knowing and/or Willful Violations of the Telephone Consumer Protection
 5                                           Act
 6                                   47 U.S.C. §227(b)
 7               • As a result of Defendants’ willful and/or knowing violations of 47
 8                U.S.C. §227(b)(1), Plaintiffs and The Class members are entitled to
 9                and request treble damages, as provided by statute, up to $1,500, for
10                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
11                U.S.C. §227(b)(3)(C).
12               • Any and all other relief that the Court deems just and proper.
13
14                                    JURY DEMAND
15         38.    Pursuant to the Seventh Amendment to the Constitution of the United
16   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
17
           Respectfully Submitted this 21st Day of August, 2020.
18
19
20                             LAW OFFICES OF TODD M. FRIEDMAN, P.C.
21
                                       By: /s/ Todd M. Friedman
22                                         Todd M. Friedman
23
                                           Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
